DETAILED ACTION 
Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims

2.	This Office Action is in response to the initial filing of application #17/301104 on March 25, 2021.
3.	Claims 1-20 are currently pending and are considered below.

Information Disclosure Statement

4.	The information disclosure statement (IDS) submitted on 03/25/2021 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Rejections - 35 USC § 101

5.	35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.




6.	Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more.
Claims 1, 8 and 15 (a method, a system and a non-transitory computer-readable medium respectively) recite receiving, an image that depicts a person; identifying, user data relating to prior activity relating to the person; identifying, a transaction terminal device associated with the camera device; and providing, data that causes display of at least a portion of the user data on a display associated with the transaction terminal device.  These recited limitations fall within the “Certain Methods of Organizing Human
Activities” groupings of abstract ideas as it relates to commercial or legal interactions (including agreements in the form of contracts; legal obligations; advertising; marketing; or sales activities or behaviors; business relations). Accordingly, the claims recites an abstract idea.
This judicial exception is not integrated into a practical application because the claims at best would use one or more processors performing the identifying of people based on a visual characteristics, as such the use of one or more processors and networks are recited at a high level of generality (i.e., as a generic processor performing a generic computer function of processing data) such that it amounts to no more than mere instructions to apply the exception using a generic computer component-MPEP 2106.05(f). The combination of these additional elements is no more than mere instructions to apply the exception using a generic device. Accordingly, even in combination, these additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits in practicing the abstract idea. The claims are directed to an abstract idea.
The claims do not include additional elements that are efficient to amount to significantly more than the judicial exception because as discussed above, the additional elements of providing instructions that causes to perform an action amounts to no more than mere instructions to apply the exception using a generic computer component. For the same reason these elements are not sufficient to provide an inventive concept. For these reasons, there is no inventive concepts in the claims and thus the claims are not patent eligible.
As for dependent claims 2-7, 9-14 and 16-20, these claims recite limitations that further define the same abstract idea noted in claims 1, 8 and 15. Therefore, they are considered patent ineligible for the reason given above.
Claims 1-20 are therefore not drawn to eligible subject matter as they are directed to an abstract idea without significantly more.

Claim Rejections - 35 USC § 102

7.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
8.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


9.	Claims 1-20 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Yoder et al. (U.S. Patent No. 9,760,905) (hereinafter ‘Yoder’).

Claims 1, 8 and 15:  Yoder discloses a method, a system and a non-transitory computer-readable medium comprising: 
	one or more memories (see figure 5); and 
	one or more processors, (see figure 4); coupled to the one or more memories, configured to 
receiving, by a user recognition device and from a camera device, an image that depicts a person, Yoder teaches receiving images captured by a digital camera and images are analyzed to determine the characteristics of the users who pay attention to the media channel (see at least column 32 lines 55-59; column 33 lines 22-37; and column 36 lines 4-67 and see also figure 15 element 271);
identifying, by the user recognition device and using the image, user data relating to prior activity relating to the person, Yoder teaches details about profile delivery, online activity to offline purchase tracking, techniques to identify the user specific profile based on user data (see at least column 15 lines 7-16);
identifying, by the user recognition device and based on the camera device, a transaction terminal device associated with the camera device, Yoder teaches a camera attached to the digital sign positioned in vicinity of a retail location (see at least the Abstract and see figure 14 element 261); and 
providing, by the user recognition device and based on identifying the transaction terminal device, data that causes display of at least a portion of the user data on a display associated with the transaction terminal device, Yoder teaches presenting advertisement to the user at the point of interaction (see at least column 4 lines 39-57).

Claims 2, 9 and 16:  Yoder discloses the method according to claims 1, 8 and 15, and Yoder further teaches wherein the camera device is integrated in the transaction terminal device, Yoder teaches capturing second images of the customers who have made payment transactions at the retail location through the transaction handler, using a digital camera attached to a point of sale (POS) station at the retail location (see at least the Abstract and see figure 16 element 283).

Claims 3, 10 and 17:  Yoder discloses the method according to claims 1, 8 and 15, and Yoder further teaches wherein the camera device is separate from the transaction terminal device, Yoder teaches a camera attached to the digital sign positioned in vicinity of a retail location (see at least the Abstract and see figure 14 element 261).

Claims 4, 11 and 18:  Yoder discloses the method according to claims 1, 8 and 15, and Yoder further teaches wherein identifying the user data comprises: 
identifying, using the image and a user recognition technique, an identifier associated with the person, Yoder teaches user tracker performing facial recognition to generate user data (see at least column 33 lines 22-30; column 36 lines 4-10; column 37 lines 41-55 and column 39 lines 54-64); and 
identifying the user data based on the identifier, Yoder teaches details about profile delivery, online activity to offline purchase tracking, techniques to identify the user specific profile based on user data (see at least column 15 lines 7-16).

Claims 5, 12 and 19:  Yoder discloses the method according to claims 1, 8 and 15, and Yoder further teaches wherein the user data includes one or more of: information indicating one or more previous transactions associated with the person, a previously captured image of the person, payment account information associated with the person, or one or more preferences associated with the person, Yoder teaches details about profile delivery, online activity to offline purchase tracking, techniques to identify the user specific profile based on user data (see at least column 15 lines 7-16).

Claims 6, 13 and 20:  Yoder discloses the method according to claims 1, 8 and 15, and Yoder further teaches further comprising: providing, based on the user data, instructions that cause a peripheral device, associated with the transaction terminal device, to perform an action, Yoder teaches presenting advertisement to the user at the point of interaction (see at least column 4 lines 39-57).

Claims 7 and 14:  Yoder discloses the method according to claims 1, 8 and 15, and Yoder further teaches wherein the user recognition device is included in the transaction terminal device, Yoder teaches capturing second images of the customers who have made payment transactions at the retail location through the transaction handler, using a digital camera attached to a point of sale (POS) station at the retail location (see at least the Abstract and see figure 16 element 283).

Conclusion

10.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
11.	Bapat et al. (U.S. Pub. No. 2018/0349736) talks about the rejection of poor quality and/or incorrectly categorized faces (e.g., via face library merges and deletes) creates a much better user experience and a measure of distance between the first physical location associated with the camera device and the second physical location associated with the user device, Bapat teaches a distance between the person and the camera that captured the image (see at least paragraphs 0019, 0048, 0070, 0163 and 0245).
12.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARILYN G MACASIANO whose telephone number is (571)270-5205. The examiner can normally be reached Monday-Thursday 7:30am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kambiz Abdi can be reached on 571)272-6702. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MARILYN G MACASIANO/Primary Examiner, Art Unit 3688                                                                                                                                                                                                        09/29/2022